



COURT OF APPEAL FOR ONTARIO

CITATION: Taylor v. Ontario Securities Commission, 2015 ONCA 143

DATE: 20150304

DOCKET: M43982

Juriansz, Epstein and Pepall JJ.A.

BETWEEN

Lewis
    Taylor, Sr., Lewis Taylor, Jr., Colin Taylor, 1248136

Ontario Limited, and Jared
    Taylor

Applicants (Appellants on Appeal)

and

Ontario Securities Commission

Respondent (Respondent on Appeal)

Melvyn L. Solmon, for the moving parties, the lenders

Lewis Taylor, Sr., Lewis Taylor, Jr., Colin Taylor,
    1248136 Ontario Limited, and Jared Taylor, acting in person

Matthew Britton and Jonathon Feasby, for the respondent,
    the Ontario Securities Commission

Heard in writing

ENDORSEMENT

[1]

This is a rare motion to reopen a motion for leave to appeal that was
    dismissed on April 16, 2014. The matter has been delayed because, regrettably,
    the motion material was misfiled by the court office.

[2]

In the initial motion for leave to appeal, the appellants sought to
    appeal the Divisional Court's dismissal of their appeal from findings made
    against them by the Ontario Securities Commission (the "OSC"). The OSC found
    that the appellants traded in securities without the proper registration.
    Specifically, the appellants had sought to characterize the sale of securities
    as loans. The OSC ordered disgorgement of the proceeds by the appellants.

[3]

The moving parties on the motion to reopen are approximately 175 of the
    223 individuals (the "lenders") who are promisees under promissory notes provided
    by the appellants. The lenders were not provided with notice of the appellants'
    motion for leave to appeal, and they bring the motion to reopen on the basis
    that they have the right to be heard on the appropriateness of the disgorgement
    remedy granted by the OSC. Though, customarily, the court does not provide
    reasons on motions for leave to appeal from the Divisional Court, we provide
    these brief reasons because the lenders did not participate in the motion for
    leave.

[4]

The lenders are not "affected" by the order dismissing the appellants'
    motion for leave as required by rule 27.14. That order did not create a right
    or obligation on their part. The lenders suffered losses at the hands of the
    appellants, but the OSC proceedings were not civil proceedings designed to
    compensate them directly. The issues the lenders seek to raise would not be
    relevant on the appellants' motion for leave.

[5]

We note that the proceedings had been ongoing for many years and that
    many of the moving parties were well aware of the proceedings, even if they
    were not formally served with notice. They did not seek to participate before
    the Divisional Court, and we doubt they would have had standing before the OSC.

[6]

The motion to reopen the motion for leave is dismissed with costs in favour
    of the OSC fixed in the amount of $1500 all-inclusive.

"R.G.
    Juriansz J.A."

"Gloria
    Epstein J.A."

"S.E.
    Pepall J.A."


